Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/15/2021 has been entered.

Claims 43, 42, 44-46 are pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Previously presented rejection of claims 42-46 are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Bennett, US 9034900 (priority date 10/18/2013) is maintained for reasons of record.  

Applicant’s Remarks filed 3/15/2021. 
	
    PNG
    media_image1.png
    231
    561
    media_image1.png
    Greyscale

Response: 
Amendments do not overcome the rejection for the following reasons: 
	The amendments delete some of the 
unfused pyridone compounds such as

    PNG
    media_image2.png
    80
    311
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    241
    333
    media_image3.png
    Greyscale

and fused pyridone compounds such as 

    PNG
    media_image4.png
    164
    320
    media_image4.png
    Greyscale


However the position taken is that pending claims are drawn to compounds that are obvious variants of Bennett’s compounds as explained below: 
Bennett teach compounds of generic formulae 

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
 and 

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

respectively, of unfused and fused pyridine compounds (as inhibitors of Bromodomain). 
Examples of species falling under the scope of the above formulae include 
unfused pyridones

    PNG
    media_image7.png
    284
    539
    media_image7.png
    Greyscale

and fused pyridines 

    PNG
    media_image8.png
    279
    525
    media_image8.png
    Greyscale

Additional similar specific species are found in the Tables of Bennett.
The difference between the above and the instant specific species is in the substituents decorating the invariable fused/unfused pyridine core structure.  
The compounds of Bennett are illustrative of optional, interchangeable use of substituents decorating the invariable core templates.  Therefore, as presented in previous office actions, substituents are routinely used optionally and interchangeably in 
Applicant compounds represent selective combination of the inventions by the prior arts done in a manner obvious to one of ordinary skill in the art. The intended use of the compounds of the instant claims and those of Bennett on rely on the same biochemical mechanism of inhibition of Bromodomain.  This is consistent with the known art recognized concept of structural similarity and function, i.e., structurally similar compounds are anticipated to possess similar properties.  Applicant is encouraged to point out unexpected/exceptional results for secondary consideration. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAL S CHANDRAKUMAR whose telephone number is (571)272-6202.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NIZAL S CHANDRAKUMAR/Primary Examiner, Art Unit 1625